Title: To Alexander Hamilton from Joseph Whipple, 30 June 1792
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmouth, New Hampshire, June 30, 1792. “I recd. by the post last evening your letter of the 21st instant. Soon after the receipt of your letter of the 4th of February last, I wrote you under date of the 28th of that Month and transmitted the Name of Benjamin Gunnison as a Suitable person in my opinion for first Mate of the Scammel.… I now beg leave to renew my nomination of Mr. Gunnison.…”
